          Case 3:21-cv-01271-NLS Document 6 Filed 07/23/21 PageID.17 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES MICHAEL ALLEN,                                 Case No.: 21cv1271-NLS
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION FOR
13   v.                                                   LEAVE TO PROCEED IN FORMA
                                                          PAUPERIS
14   KILOLO KIJAKAZI, Commissioner of
     Social Security,
15                                                        [ECF No. 4]
                                       Defendant.
16
17
18
19           Before the Court is Plaintiff James Michael Allen’s complaint seeking judicial
20   review of the Social Security Administration’s decision and accompanying motion for
21   leave to proceed in forma pauperis (“IFP”). ECF Nos. 1, 4. After due consideration and
22   for the reasons set forth below, the Court GRANTS the motion to proceed IFP.
23           I.    Screening under 28 U.S.C. § 1915(a)
24           A complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a), is subject
25   to a mandatory and sua sponte review by the Court. Lopez v. Smith, 203 F.3d 1122, 1127
26   (9th Cir. 2000). The Court must dismiss the complaint if it is frivolous or malicious, fails
27   to state a claim upon which relief may be granted, or seeks monetary relief from a
28   defendant immune from such relief. 28 U.S.C. § 1915(e)(2)(B). Social security appeals

                                                      1
                                                                                      21cv1271-NLS
        Case 3:21-cv-01271-NLS Document 6 Filed 07/23/21 PageID.18 Page 2 of 5



 1   are not exempt from this § 1915(e) screening requirement. Hoagland v. Astrue, No.
 2   1:12cv00973-SMS, 2012 WL 2521753, at *1 (E.D. Cal. June 28, 2012); see also Calhoun
 3   v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per curiam) (noting section 1915(e)(2)(B) is
 4   “not limited to prisoners”); Lopez, 203 F.3d at 1129 (“section 1915(e) applies to all in
 5   forma pauperis complaints”).
 6         To pass screening, all complaints must contain a “short and plain statement of the
 7   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although
 8   detailed factual allegations are not required, “[t]hreadbare recitals of the elements of a
 9   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v.
10   Iqbal, 556 U.S. 662, 678 (2009). A complaint in a social security appeal is “not exempt
11   from the general rules of civil pleading.” Hoagland, 2012 WL 2521753, at *2.
12         Several courts within the Ninth Circuit have set forth the following basic
13   requirements for complaints to survive the Court’s § 1915(e) screening:
14         First, the plaintiff must establish that she has exhausted her administrative
           remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was
15
           commenced within sixty days after notice of a final decision. Second, the
16         complaint must indicate the judicial district in which the plaintiff resides.
           Third, the complaint must state the nature of the plaintiff's disability and
17
           when the plaintiff claims she became disabled. Fourth, the complaint must
18         contain a plain, short, and concise statement identifying the nature of the
           plaintiff's disagreement with the determination made by the Social Security
19
           Administration and show that the plaintiff is entitled to relief.
20
     See, e.g., Montoya v. Colvin, No. 16cv00454-RFB-NJK, 2016 WL 890922, at *2 (D.
21
     Nev. Mar. 8, 2016) (collecting cases); Graves v. Colvin, No. 15cv106-RFB-NJK, 2015
22
     WL 357121, *2 (D. Nev. Jan. 26, 2015) (same).
23
           As for the fourth requirement, “[e]very plaintiff appealing an adverse decision of
24
     the Commissioner believes that the Commissioner was wrong.” Hoagland, 2012 WL
25
     2521753, at *3. Thus, a complaint merely stating that the Commissioner's decision was
26
     wrong or that “merely parrots the standards used in reversing or remanding a case” is
27
     insufficient to satisfy a plaintiff’s pleading requirement. See, e.g., Cribbet v. Comm’r
28

                                                   2
                                                                                       21cv1271-NLS
        Case 3:21-cv-01271-NLS Document 6 Filed 07/23/21 PageID.19 Page 3 of 5



 1   of Social Security, No. 12cv1142-BAM 2012 WL 5308044, *3 (E.D. Cal. Oct. 29, 2012);
 2   Graves, 2015 WL 357121, at *2. Instead, “[a] complaint appealing the Commissioner’s
 3   denial of disability benefits must set forth a brief statement of facts setting forth the
 4   reasons why the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753, at
 5   *2; see also Harris v. Colvin, No. 14cv383-GW (RNB), 2014 WL 1095941, *4 (C.D.
 6   Cal. Mar. 17, 2014) (dismissing complaint which did not “specify . . . the respects in
 7   which [the plaintiff] contends that the ALJ’s findings are not supported by substantial
 8   evidence and/or that the proper legal standards were not applied”); Gutierrez v. Astrue,
 9   No. 11cv454-GSA, 2011 WL 1087261, *2 (E.D. Cal. Mar. 23, 2011) (dismissing
10   complaint which did not “provide[] any substantive reasons” for appealing the ALJ’s
11   decision and did not “identif[y] any errors in [the] decision”). The plaintiff must provide
12   a statement identifying the basis of the plaintiff’s disagreement with
13   the Social Security Administration’s determination and must make a showing that she is
14   entitled to relief, “in sufficient detail such that the Court can understand the legal and/or
15   factual issues in dispute so that it can meaningfully screen the complaint pursuant to
16   § 1915(e).” Graves, 2015 WL 357121, at *2.
17         With these standards in mind, the Court turns to Plaintiff’s complaint. Plaintiff
18   alleges that the Commissioner did not provide clear and convincing reasons for rejecting
19   Plaintiff’s testimony about his symptoms and limitations, including difficulty standing,
20   sitting, sleeping; little or no energy; and nonrestorative sleep. ECF No. 1 at ¶ 8(a).
21   Plaintiff also alleges that the Commissioner’s finding regarding Plaintiff’s ability to
22   perform work is not supported by substantial evidence; specifically, that the vocational
23   expert testimony is inconsistent with the Department of Labor published data. Id. at
24   ¶ 8(b). The Court finds that the complaint has included sufficient details in this regard to
25   survive § 1915 screening.
26         II.    Motion to Proceed In Forma Pauperis
27         Having found that Plaintiff’s complaint survives screening, the Court turns to his
28   ability to proceed without payment of the required fees. It is well-settled that a party

                                                    3
                                                                                         21cv1271-NLS
        Case 3:21-cv-01271-NLS Document 6 Filed 07/23/21 PageID.20 Page 4 of 5



 1   need not be completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours &
 2   Co., 335 U.S. 331, 339-40 (1948). The determination of indigency falls within the
 3   district court’s discretion. See Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th
 4   Cir. 1991) (noting “Section 1915 typically requires the reviewing court to exercise its
 5   sound discretion in determining whether the affiant has satisfied the statute’s requirement
 6   of indigency”), rev’d on other grounds, 506 U.S. 194 (1993). “An affidavit in support of
 7   an IFP application is sufficient where it alleges that the affiant cannot pay the court costs
 8   and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th
 9   Cir. 2015) (citing Adkins, 335 U.S. at 339). At the same time, however, “the same even-
10   handed care must be employed to assure that federal funds are not squandered to
11   underwrite, at public expense . . . the remonstrances of a suitor who is financially able, in
12   whole or in material part, to pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848,
13   850 (D.R.I. 1984). Finally, the facts as to the litigant’s indigency must be stated “with
14   some particularity, definiteness and certainty.” United States v. McQuade, 647 F.2d 938,
15   940 (9th Cir. 1981).
16         Here, Plaintiff states that he does not have a job and has been unemployed for the
17   past 6 years. ECF No. 4 at 2. He further states that he does not have any income from
18   any sources. Id. at 1. Plaintiff does not have a bank account and has only $47 in cash.
19   Id. at 4. The only asset he claims is a 2013 Toyota Corolla, valued at $3,000. Id. at 5.
20   He claims that his cellphone bill and transportation expenses amount to $85 per month.
21   Id. at 8. Plaintiff is homeless and only receives food stamps. Id. at 13.
22         Upon review of Plaintiff’s IFP application, the Court finds that Plaintiff has
23   sufficiently shown that he is unable to pay the fees associated with commencing this
24   lawsuit. Therefore, the Court GRANTS Plaintiff’s motion to proceed in forma pauperis.
25      III.   Conclusion
26      Accordingly, for the reasons as set forth above, the Court GRANTS Plaintiff’s motion
27   to proceed in forma pauperis and ORDERS as follows:
28      1. The Clerk shall issue a summons as to Plaintiff’s Complaint (ECF No. 1) upon

                                                   4
                                                                                       21cv1271-NLS
       Case 3:21-cv-01271-NLS Document 6 Filed 07/23/21 PageID.21 Page 5 of 5



 1        Defendant and shall forward it to Plaintiff along with a blank U.S. Marshal Form
 2        285. In addition, the Clerk shall provide Plaintiff with a certified copy of this
 3        Order and a certified copy of his Complaint and the summons. Upon receipt of
 4        this “IFP Package,” Plaintiff is directed to complete the Form 285 as completely
 5        and accurately as possible, and to return it to the U.S. Marshal according to the
 6        instructions provided by the Clerk in the letter accompanying his IFP package.
 7        Upon receipt, the U.S. Marshal shall serve a copy of the complaint and summons
 8        upon Defendant as directed by Plaintiff on the form. All costs of service shall be
 9        advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
10     2. Defendant shall reply to the complaint within the time provided by the applicable
11        provisions of Federal Rule of Civil Procedure 12(a) and consistent with Civil Local
12        Rule 7.1(e)(6).
13     3. Plaintiff shall serve upon Defendant or, if appearance has been entered by counsel,
14        upon Defendant’s counsel, a copy of every further pleading or other document
15        submitted for consideration of the Court. Plaintiff shall include with the original
16        paper to be filed with the Clerk of the Court a certificate stating the manner in
17        which a true and correct copy of any document was served on the Defendant or
18        counsel of Defendant and the date of service.
19     IT IS SO ORDERED.
20   Dated: July 23, 2021
21
22
23
24
25
26
27
28

                                                 5
                                                                                     21cv1271-NLS
